Citation Nr: 1618644	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to apportionment of the Veteran's service-connected disability benefits for his daughter, T.D.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to February 1969.  The Appellant is the Veteran's former spouse, and T.D., is their daughter.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a July 2009 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In her March 2014 substantive appeal, the Appellant indicated that she desired a Board hearing with a Veterans Law Judge.  Notice of the date, time, and location of this hearing was sent the mailing address provided to VA by the Appellant.  The Appellant failed to appear for the scheduled hearing and, to date, has not provided good cause for not appearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2015); see also 38 C.F.R. §§ 20.500-20.504; 20.713 (2015).  In contested claims, all interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  All interested parties will also be furnished with a copy of the statement of the case if a notice of disagreement if filed.  38 C.F.R. § 19.101. 

The Appellant submitted the above-captioned claim in October 2008.  After this claim was denied in July 2009, she submitted a notice of disagreement in October 2009.  Thereafter, the RO issued denials of the Appellant's claim in October 2009 and January 2014, and issued a statement of the case in January 2014.  In March 2014, the Appellant perfected an appeal by submitted a VA Form 9.  The evidence of record does not demonstrate that the Veteran was provided notice of the January 2014 denial, January 2014 statement of the case, or the Appellant's March 2014 substantive appeal.  

Additionally, during the pendency of this appeal, T.D. turned 18 years of age.  As she is an interested party, the regulations require that she be provided notice of all actions taken by the AOJ, as well as hearing and representation rights.  The Board acknowledges that the RO requested that the Appellant provide VA with T.D.'s mailing address, but she failed to do so.  However, there is no documentation of record showing that the RO attempt to contact T.D. beyond through the Appellant.

For the reasons discussed above, the Board finds that VA has not fulfilled its obligations under the procedures relating to contested claims and, thus, this claim must be remanded.

In a February 1990 decision, the Appellant was granted a special apportionment of the Veteran's service-connected disability benefits for his dependent children.  This apportionment amounted to $252.00 per month, and was to be paid until "the last child becomes 18 years of age, and/or until they continue attending school until they are 23 years of age."

Subsequent to the February 1990 decision, a birth certificate demonstrates that T.D. was born to the Appellant and the Veteran on September [redacted], 1992.  In October 1992, T.D. is listed as one of the Veteran's dependent children in a Declaration of Status of Dependents form submitted by the Appellant.  

In May 1993, VA sent the Veteran's legal custodian notice that the Appellant submitted a claim of entitlement to apportionment of his service-connected disability benefits for T.D.  

The evidence then demonstrates that the Appellant's marriage to the Veteran was formally dissolved, effective April 15, 1993.

In November 1993, the RO denied the Appellant's claim of entitlement to apportionment of the Veteran's service-connected disability benefits.  In that same month, the Appellant submitted a notice of disagreement.  According to a May 1994 letter, the RO "denied" the Appellant's "request for a notice of disagreement," saying that she failed to supply VA with requested information.  

In the May 1994 letter, the RO notified the Appellant that her VA benefits as dependent spouse would be terminated, effective May 1, 1993, given the dissolution of her marriage to the Veteran.  The RO then states that "[w]e may be able to pay for your children from May 1, 1993," if she provided VA specified information.  The Appellant appears to have provided the requested information in a VA Form 21-4138, dated in June 1994. 

In June 1994, the Veteran submitted a Declaration of Status of Dependent wherein he indicated that T.D. was a dependent child of his.

According to September 1994 and February 1995 letters to the Veteran's legal custodian, VA amended his award for disability compensation.  In both letters, the Veteran is also notified that this award included benefits only for his spouse, and that "[a] separate award is being made to the Veteran's children not in [his] custody."  

The evidence of record demonstrates that the Appellant received an ongoing apportionment of $252.00 per month for the Veteran's dependent children.  However, there is no indication whether this amount contemplated T.D. as an added recipient of the apportionment.  Indeed, the RO issued no specific decision as to apportionment for the Veteran's dependent children subsequent to the Appellant's June 1994 submission.  The evidence of record includes a VA Form 21-8947, dated in September 1994, which shows that the Appellant continued to receive $252.00 per month both before and after T.D.'s birth.  Nevertheless, T.D. appears to be listed as one of the dependent children for which the Appellant was receiving the apportionment.  Indeed, the form includes a calculated date as to when T.D. turned 18 years of age (September [redacted], 2010), presumably to indicate when she would no longer be eligible for the apportionment unless she continued attending school.

As such, the Board finds that the AOJ needs to undertake a formal audit of the Veteran's benefits in order to ascertain whether the Appellant has been receiving an apportionment of his service-connected disability benefits for T.D.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the electronic claims file and ensure that all contested claims procedures have been followed.  The Veteran should be provided copies of the January 2014 denial, January 2014 statement of the case, or the Appellant's March 2014 substantive appeal.

2.  The AOJ should attempt to obtain T.D.'s contact information.  If, and only if, such information is obtained, the AOJ should provide copies of notice of all actions taken by the AOJ, as well as hearing and representation rights, associated with the Appellant's October 2008 claim of entitlement to apportionment of the Veteran's service-connected disability benefits for her.

3.  The AOJ must provide the Appellant, Veteran, and T.D. (if her contact information is obtained), with a complete accounting of the apportionment of the Veteran's service-connected disability benefits since September [redacted], 1992.  This audit must ascertain whether the $252.00 per-month-apportionment received by the Appellant contemplated only the Veteran's dependent children alive at the time of February 1990 decision, or if the scope was later expanded to include T.D. (even if the monthly apportionment amount did not change).

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran, Appellant, and T.D. should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

